(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     UNITED STATES v. DAVILA

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

       No. 12–167.      Argued April 15, 2013—Decided June 13, 2013
Federal Rule of Criminal Procedure 11 governs guilty pleas. Rule
  11(c)(1) instructs that “[t]he court must not participate in [plea] dis-
  cussions,” and Rule 11(h) states that a “variance from the require-
  ments of th[e] rule is harmless error if it does not affect substantial
  rights.” Rule 52(a), which covers trial court errors generally, similar-
  ly prescribes: “Any error . . . that does not affect substantial rights
  must be disregarded.”
    Respondent Davila, while under indictment on multiple tax fraud
  charges, wrote to the District Court, expressing dissatisfaction with
  his court-appointed attorney. Complaining that his attorney offered
  no defensive strategy, but simply advised him to plead guilty, Davila
  requested new counsel. A Magistrate Judge held an in camera hear-
  ing at which Davila and his attorney, but no representative of the
  United States, appeared. At the hearing, the Magistrate Judge told
  Davila that he would not get another court-appointed attorney and
  that his best course, given the strength of the Government’s case,
  was to plead guilty. More than three months later, Davila pleaded
  guilty to a conspiracy charge in exchange for dismissal of 33 other
  charges. He stated under oath before a U. S. District Judge that he
  had not been forced or pressured to enter the plea, and he did not
  mention the in camera hearing before the Magistrate Judge. Prior to
  sentencing, however, Davila moved to vacate his plea and dismiss the
  indictment, asserting that he had entered the plea for a “strategic”
  reason, i.e., to force the Government to acknowledge errors in the in-
  dictment. Finding that Davila’s plea had been knowing and volun-
  tary, the District Judge denied the motion. Again, Davila said noth-
  ing of the in camera hearing conducted by the Magistrate Judge. On
  appeal, the Eleventh Circuit, following Circuit precedent, held that
2                     UNITED STATES v. DAVILA

                                 Syllabus

    the Magistrate Judge’s violation of Rule 11(c)(1) required automatic
    vacatur of Davila’s guilty plea, obviating any need to inquire whether
    the error was prejudicial.
Held: Under Rule 11(h), vacatur of the plea is not in order if the record
 shows no prejudice to Davila’s decision to plead guilty. Pp. 7–14.
    (a) Rule 11(c)(1)’s prohibition of judicial involvement in plea dis-
 cussions was included in the 1974 Amendment to the Rule out of con-
 cern that a defendant might be induced to plead guilty rather than
 risk antagonizing the judge who would preside at trial. Rule 11(h)
 was added in the 1983 Amendment to make clear that Rule 11 errors
 are not excepted from Rule 52(a)’s harmless-error inquiry. Rule 52
 also states, in subsection (b), that a “plain error that affects substan-
 tial rights may be considered even though it was not brought to the
 [trial] court’s attention.” When Rule 52(a) governs, the prosecution
 has the burden of showing harmlessness, but when Rule 52(b) con-
 trols, the defendant must show that the error affects substantial
 rights. See United States v. Vonn, 535 U. S. 55, 62.
    As clarified in Vonn and United States v. Dominguez Benitez, 542
 U. S. 74, Rule 11 error may be of the Rule 52(a) type or the Rule 52(b)
 kind, depending on when the error was raised. In Vonn, the judge
 who conducted the plea hearing failed to inform the defendant, as re-
 quired by Rule 11(c)(3), that he would have “the right to the assis-
 tance of counsel” if he proceeded to trial. The defendant first objected
 to the omission on appeal. This Court held that “a silent defendant
 has the burden to satisfy [Rule 52(b)’s] plain-error rule.” 535 U. S., at
 59. In Dominguez Benitez, the error first raised on appeal was failure
 to warn the defendant, as Rule 11(c)(3)(B) instructs, that a plea could
 not be withdrawn even if the sentence imposed was higher than the
 plea-bargained sentence recommendation. The Court again held that
 Rule 52(b) controlled, and prescribed the standard a defendant silent
 until appeal must meet to show “plain error,” namely, “a reasonable
 probability that, but for the [Rule 11] error, he would not have en-
 tered the plea.” 542 U. S., at 83. Pp. 7–9.
    (b) Here, the Magistrate Judge plainly violated Rule 11(c)(1) by ex-
 horting Davila to plead guilty. Davila contends that automatic vaca-
 tur, while inappropriate for most Rule 11 violations, should attend
 conduct banned by Rule 11(c)(1). He distinguishes plea-colloquy
 omissions, i.e., errors of the kind involved in Vonn and Dominguez
 Benitez, from pre-plea exhortations to admit guilt. The former come
 into play after a defendant has decided to plead guilty, the latter, be-
 fore a defendant has decided to plead guilty or to stand trial. Nothing
 in Rule 11’s text, however, indicates that the ban on judicial involve-
 ment in plea discussions, if dishonored, demands automatic vacatur
 without regard to case-specific circumstances. Nor does the Advisory
                     Cite as: 569 U. S. ____ (2013)                      3

                                Syllabus

  Committee commentary single out any Rule 11 instruction as more
  basic than others. And Rule 11(h), specifically designed to stop au-
  tomatic vacaturs, calls for across-the-board application of the harm-
  less-error prescription (or, absent prompt objection, the plain-error
  rule).
     Rule 11(c)(1) was adopted as a prophylactic measure, not one im-
  pelled by the Due Process Clause or any other constitutional re-
  quirement. Thus, violation of the Rule does not belong in the highly
  exceptional category of structural errors—e.g., denial of counsel of
  choice or denial of a public trial—that trigger automatic reversal be-
  cause they undermine the fairness of the entire criminal proceeding.
  United States v. Marcus, 560 U. S. 258, ___. Instead, in assessing
  Rule 11 errors, a reviewing court must take account of all that tran-
  spired in the trial court. Had Davila’s guilty plea followed soon after
  the Magistrate Judge’s comments, the automatic-vacatur rule would
  have remained erroneous. The Court of Appeals’ mistake in that re-
  gard, however, might have been inconsequential, for the Magistrate
  Judge’s exhortations, if they immediately elicited a plea, would likely
  have qualified as prejudicial. Here, however, three months distanced
  the in camera meeting conducted by the Magistrate Judge from Davi-
  la’s appearance before the District Judge who examined and accepted
  his guilty plea after an exemplary Rule 11 colloquy, at which Davila
  had the opportunity to raise any questions he might have about mat-
  ters relating to his plea. The Court of Appeals, therefore, should not
  have assessed the Magistrate Judge’s comments in isolation. In-
  stead, it should have considered, in light of the full record, whether it
  was reasonably probable that, but for the Magistrate Judge’s com-
  ments, Davila would have exercised his right to go to trial. Pp. 10–
  14.
     (c) The Court of Appeals, having concluded that the Magistrate
  Judge’s comments violated Rule 11(c)(1), cut off further considera-
  tion. It did not engage in a full-record assessment of the particular
  facts of Davila’s case or the case-specific arguments raised by the
  parties, including the Government’s assertion that Davila was not
  prejudiced by the Magistrate Judge’s comments, and Davila’s conten-
  tion that the extraordinary circumstances his case presents should
  allow his claim to be judged under Rule 52(a)’s harmless-error stand-
  ard rather than Rule 52(b)’s plain-error standard. The Court decides
  only that the automatic-vacatur rule is incompatible with Rule 11(h)
  and leaves all remaining issues to be addressed on remand. P. 14.
664 F. 3d 1355, vacated and remanded.

  GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, BREYER, ALITO, SOTOMAYOR, and KAGAN, JJ., joined.
4                   UNITED STATES v. DAVILA

                              Syllabus

SCALIA, J., filed an opinion concurring in part and concurring in the
judgment, in which THOMAS, J., joined.
                        Cite as: 569 U. S. ____ (2013)                               1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 12–167
                                   _________________


UNITED STATES, PETITIONER v. ANTHONY DAVILA
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                 [June 13, 2013]

   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns Rule 11 of the Federal Rules of Crim-
inal Procedure, which governs guilty pleas. Two provi-
sions of that rule are key here. The first, Rule 11(c)(1),
instructs that “[t]he court must not participate in [plea]
discussions.” The second, Rule 11(h), states: “A variance
from the requirements of th[e] rule is harmless error if
it does not affect substantial rights.” Rule 52(a), which
covers trial court errors generally, similarly prescribes:
“Any error . . . that does not affect substantial rights must
be disregarded.”
   Anthony Davila, respondent here, entered a guilty plea
to conspiracy to defraud the United States by filing false
income tax returns. He maintains that he did so because
a U. S. Magistrate Judge, at a pre-plea in camera hearing
and in flagrant violation of Rule 11(c)(1), told him his best
course, given the strength of the Government’s case, was
to plead guilty. Three months later, Davila entered a plea
on advice of counsel. The hearing on Davila’s plea, con-
ducted by a U. S. District Judge, complied in all respects
with Rule 11.
   The question presented is whether, as the Court of
2                   UNITED STATES v. DAVILA

                         Opinion of the Court

Appeals for the Eleventh Circuit held, the violation of Rule
11(c)(1) by the Magistrate Judge warranted automatic
vacatur of Davila’s guilty plea. We hold that Rule 11(h)
controls. Under the inquiry that Rule instructs, vacatur of
the plea is not in order if the record shows no prejudice to
Davila’s decision to plead guilty.
                               I
   In May 2009, a federal grand jury in the Southern Dis-
trict of Georgia returned a 34-count indictment against
respondent Anthony Davila. The indictment charged that
Davila filed over 120 falsified tax returns, receiving over
$423,000 from the United States Treasury as a result of
his fraudulent scheme.
   In January 2010, Davila sent a letter to the District
Court expressing dissatisfaction with his court-appointed
attorney and requesting new counsel. His attorney, Davila
complained, offered no defensive strategy, “ ‘never men-
tioned a defense at all,’ ” but simply advised that he plead
guilty.1 In response to Davila’s letter, a U. S. Magistrate
Judge held an in camera hearing at which Davila and
his attorney, but no representative of the United States,
appeared. At the start of the hearing, the Magistrate
Judge told Davila that he was free to represent himself,
but would not get another court-appointed attorney. See
App. 148.
   Addressing Davila’s complaint that his attorney had
advised him to plead guilty, the Magistrate Judge told
Davila that “oftentimes . . . that is the best advice a lawyer
can give his client.” Id., at 152. “In view of whatever the
Government’s evidence in a case might be,” the judge
continued,
     “it might be a good idea for the Defendant to accept
——————
  1 See Brief for Appellee in No. 10–15319–I (CA11), p. 3 (quoting Rec-

ord (Exh. B)).
                 Cite as: 569 U. S. ____ (2013)            3

                     Opinion of the Court

    responsibility for his criminal conduct[,] to plead
    guilty[,] and go to sentencing with the best arguments
    . . . still available [without] wasting the Court’s time,
    [and] causing the Government to have to spend a
    bunch of money empanelling a jury to try an open and
    shut case.” Ibid.
   As to Davila’s objection that his attorney had given him
no options other than pleading guilty, the Magistrate
Judge commented: “[T]here may not be a viable defense to
these charges.” Id., at 155. The judge then urged Davila
to cooperate in order to gain a downward departure from
the sentence indicated by the Federal Sentencing Guide-
lines. “[T]ry to understand,” he counseled,
     “the Government, they have all of the marbles in this
    situation and they can file that . . . motion for [a]
    downward departure from the guidelines if they want
    to, you know, and the rules are constructed so that
    nobody can force them to file that [motion] for you.
    The only thing at your disposal that is entirely up to
    you is the two or three level reduction for acceptance
    of responsibility. That means you’ve got to go to the
    cross. You’ve got to tell the probation officer every-
    thing you did in this case regardless of how bad it
    makes you appear to be because that is the way you
    get that three-level reduction for acceptance, and be-
    lieve me, Mr. Davila, someone with your criminal his-
    tory needs a three-level reduction for acceptance.” Id.,
    at 159–160.
  Davila’s Sentencing Guidelines range, the Magistrate
Judge said, would “probably [be] pretty bad because [his]
criminal history score would be so high.” Id., at 160. To
reduce his sentencing exposure, the Magistrate Judge
suggested, Davila could “cooperate with the Government
in this or in other cases.” Ibid. As the hearing concluded,
the judge again cautioned that “to get the [sentence] re-
4                UNITED STATES v. DAVILA

                     Opinion of the Court

duction for acceptance [of responsibility],” Davila had to
“come to the cross”:
     “[T]hat two- or three-level reduction for acceptance is
    something that you have the key to and you can en-
    sure that you get that reduction in sentence simply by
    virtue of being forthcoming and not trying to make
    yourself look like you really didn’t know what was go-
    ing on. . . . You’ve got to go [to the cross] and you’ve
    got to tell it all, Brother, and convince that probation
    officer that you are being as open and honest with him
    as you can possibly be because then he will go to the
    [D]istrict [J]udge and he will say, you know, that
    Davila guy, he’s got a long criminal history but when
    we were in there talking about this case he gave it all
    up so give him the two-level, give him the three-level
    reduction.” Id., at 160–161.
   Nearly a month after the in camera hearing, Davila filed
a motion demanding a speedy trial. The District Court set
a trial date for April 2010, which was continued at the
Government’s request.
   In May 2010, more than three months after the hearing
before the Magistrate Judge, Davila agreed to plead guilty
to the conspiracy charge in exchange for dismissal of the
other 33 counts charged in the indictment. Davila entered
his guilty plea before a U. S. District Judge six days later.
Under oath, Davila stated that he had not been forced
or pressured to plead guilty. Id., at 122. Davila did not
mention the in camera hearing before the Magistrate
Judge, and the record does not indicate whether the Dis-
trict Judge was aware that the pre-plea hearing had taken
place. See id., at 82–99, 115–125.
   Before he was sentenced, Davila moved to vacate his
plea and to dismiss the indictment. The reason for his
plea, Davila asserted, was “strategic.” Id., at 58. Aware
that the prosecutor had a duty to disclose all information
                 Cite as: 569 U. S. ____ (2013)           5

                     Opinion of the Court

relevant to the court’s determination whether to accept
the plea bargain, he stated that his purpose in entering
the plea was to force the Government to acknowledge
timeframe errors made in the indictment. Id., at 58–59.
By pleading guilty, Davila said, he would make the court
aware that the prosecution was “vindictive.” Id., at 59.
  The District Judge denied Davila’s motion. In so ruling,
the court observed that, at the plea hearing, Davila had
affirmed that he was under no “pressure, threats, or prom-
ises, other than promises [made] by the government in the
plea agreement.” Id., at 70. Furthermore, he had been
fully advised of his rights and the consequences of his
plea. Id., at 71. It was therefore clear to the District
Judge, who had himself presided at the plea hearing, that
Davila’s guilty plea “was knowing and voluntary.” Id., at
72. In view of Davila’s extensive criminal history, the
court sentenced him to a prison term of 115 months. Id.,
at 75–77. Again, neither Davila nor the court mentioned
the in camera hearing conducted by the Magistrate Judge.
Id., at 55–80.
  On appeal, Davila’s court-appointed attorney sought
leave to withdraw from the case, asserting, in a brief filed
pursuant to Anders v. California, 386 U. S. 738 (1967),
that there were no issues of arguable merit to be raised on
Davila’s behalf. The Eleventh Circuit denied counsel’s
motion without prejudice to renewal. App. to Pet. for Cert.
6a–8a. It did so based on a discovery the appeals court
made upon “independent review” of the record. That
review “revealed an irregularity in the statements of a
magistrate judge, made during a hearing prior to Davila’s
plea, which appeared to urge [him] to cooperate and be
candid about his criminal conduct to obtain favorable
sentencing consequences.” Id., at 7a. The court requested
counsel to address whether the “irregularity” constituted
reversible error under Federal Rule of Criminal Procedure
11(c)(1). Id., at 7a–8a.
6                    UNITED STATES v. DAVILA

                          Opinion of the Court

   Following the court’s instruction, counsel filed a brief
arguing that Davila’s plea should be set aside due to the
Magistrate Judge’s comments. In response, the Govern-
ment conceded that those comments violated Rule 11(c)(1).
Even so, the Government urged, given the three-month
gap between the comments and the plea, and the fact that
a different judge presided over Davila’s plea and sentenc-
ing hearings, no adverse effect on Davila’s substantial
rights could be demonstrated. Pursuant to Circuit prece-
dent, the appeals court held that the Rule 11(c)(1) viola-
tion required automatic vacatur of Davila’s guilty plea.
Under the Circuit’s “bright line rule,” the court explained,
there was no need to inquire whether the error was, in
fact, prejudicial. 664 F. 3d 1355, 1359 (CA11 2011)
(per curiam).
   We granted certiorari to resolve a Circuit conflict con-
cerning the consequences of a Rule 11(c)(1) violation. 568
U. S. ___ (2013).2

——————
   2 Compare United States v. Bradley, 455 F. 3d 453, 461 (CA4 2006)

(Rule 11(c) errors are not structural and are subject to plain-error
review); United States v. Pagan-Ortega, 372 F. 3d 22, 27–28 (CA1 2004)
(“[A] facially appealing claim of improper judicial participation in a plea
proceeding prior to its solemnization in writing did not, on close analy-
sis, demonstrate a basic unfairness and lack of integrity in the proceed-
ing.”); United States v. Ebel, 299 F. 3d 187, 191 (CA3 2002) (“[W]hen
Rule 11 error has been committed in the taking of a guilty plea, we can
consider the record as a whole to determine whether, under Rule 11(h),
[the defendant’s] substantial rights were affected.”); United States v.
Kraus, 137 F. 3d 447, 457–458 (CA7 1998) (applying harmless-error
review); and United States v. Miles, 10 F. 3d 1135, 1140–1141 (CA5
1993) (“Rule 11(h) . . . compel[s] harmless error review.”), with 664
F. 3d 1355 (CA11 2011) (this case); United States v. Anderson, 993 F. 2d
1435, 1438–1439 (CA9 1993) (“Rule 11’s ban [on judicial involvement in
plea negotiations is] an absolute command which admits of no excep-
tions.” (internal quotation marks omitted)); and United States v.
Barrett, 982 F. 2d 193, 196 (CA6 1992) (“This court’s role is not to weigh
the judge’s statements to determine whether they were so oppressive as
to abrogate the voluntariness of the plea.”).
                     Cite as: 569 U. S. ____ (2013) 
                  7

                          Opinion of the Court 


                               II

   Rule 11(c)(1)’s prohibition of judicial involvement in plea
discussions was introduced as part of the 1974 Amend-
ment to the Rule. See Advisory Committee’s 1974 Note on
Subd. (e)(1) of Fed. Rule Crim. Proc. 11, 18 U. S. C. App.,
p. 1420 (1976 ed.) (hereinafter Advisory Committee’s 1974
Note).3 As the Advisory Committee’s note explains, com-
mentators had observed, prior to the amendment, that
judicial participation in plea negotiations was “common
practice.” Id., at 1420 (citing D. Newman, Conviction: The
Determination of Guilt or Innocence Without Trial 32–52,
78–104 (1966); Note, Guilty Plea Bargaining: Compromises
by Prosecutors to Secure Guilty Pleas, 112 U. Pa. L.
Rev. 865, 891, 905 (1964)). Nonetheless, the prohibition
was included out of concern that a defendant might be
induced to plead guilty rather than risk displeasing the
judge who would preside at trial. Advisory Committee’s
1974 Note 1420. Moreover, the Advisory Committee antic-
ipated, barring judicial involvement in plea discussions
would facilitate objective assessments of the voluntariness
of a defendant’s plea. Ibid.
   Added as a part of the 1983 Amendment, Rule 11(h)
provides that “a variance from the requirements of [Rule
11] is harmless error if it does not affect substantial
rights.” Subsection (h), the Advisory Committee’s note
informs, “rejects the extreme sanction of automatic rever-
sal” for Rule 11 violations and clarifies that Rule 52(a)’s
harmlessness inquiry applies to plea errors. Advisory
Committee’s 1983 Note on Subd. (h) of Fed. Rule Crim.
Proc. 11, 18 U. S. C. App., pp. 749, 751 (1988 ed.) (herein-
after Advisory Committee’s 1983 Note).
   The addition of subsection (h) was prompted by lower
——————
  3 As originally enacted, the prohibition of court participation in plea

discussions was found in Rule 11(e)(1). See Fed. Rule Crim. Proc.
11(e)(1) (1976).
8                 UNITED STATES v. DAVILA

                      Opinion of the Court

court over-readings of McCarthy v. United States, 394
U. S. 459 (1969). That decision called for vacatur of a
guilty plea accepted by the trial court without any inquiry
into the defendant’s understanding of the nature of the
charge. The Advisory Committee explained that subsec-
tion (h) would deter reading McCarthy “as meaning that
the general harmless error provision in Rule 52(a) cannot
be utilized with respect to Rule 11 proceedings.” Advisory
Committee’s 1983 Note 751. Substantial compliance with
Rule 11 would remain the requirement, but the new sub-
section would guard against exalting “ceremony . . . over
substance.” Id., at 749.
   For trial court errors generally, Rule 52(a) states that
“[a]ny error, defect, irregularity, or variance that does not
affect substantial rights must be disregarded.” Rule 11(h),
as just noted, was designed to make it clear that Rule 11
errors are not excepted from that general Rule. Advisory
Committee’s 1983 Note 749. Rule 52, in addition to stat-
ing the “harmless-error rule” in subsection (a), also states,
in subsection (b), the “plain-error rule,” applicable when a
defendant fails to object to the error in the trial court.
Rule 52(b) states: “A plain error that affects substantial
rights may be considered even though it was not brought
to the [trial] court’s attention.” When Rule 52(a)’s “harmless-
error rule” governs, the prosecution bears the burden of
showing harmlessness. See United States v. Vonn, 535
U. S. 55, 62 (2002). When Rule 52(b) controls, the defend-
ant must show that the error affects substantial rights.
Ibid.
   In two cases, United States v. Vonn, 535 U. S. 55, and
United States v. Dominguez Benitez, 542 U. S. 74 (2004),
this Court clarified that a Rule 11 error may be of the Rule
52(a) type, or it may be of the Rule 52(b) kind, depending
on when the error was raised. In Vonn, the judge who
conducted the plea hearing failed to inform the defendant,
as required by Rule 11, that he would have “the right to
                   Cite as: 569 U. S. ____ (2013)                9

                       Opinion of the Court

the assistance of counsel” if he proceeded to trial. See Fed.
Rule Crim. Proc. 11(c)(3) (2000).4 The defendant first
objected to the omission on appeal. We addressed the
question “whether a defendant who lets Rule 11 error pass
without objection in the trial court must carry the burdens
of Rule 52(b) or whether even the silent defendant can put
the Government to the burden of proving the Rule 11 error
harmless.” 535 U. S., at 58.
   The Defendant in Vonn had urged that “importation of
[Rule 52(a)’s] harmless-error standard into Rule 11(h)
without its companion plain-error rule was meant to eli-
minate a silent defendant’s burdens under . . . Rule 52(b).”
Id., at 63. This Court rejected the defendant’s argu-
ment and held that “a silent defendant has the burden
to satisfy the plain-error rule.” Id., at 59.
   In Dominguez Benitez, the Court addressed what the
silent defendant’s burden entailed. The judge presiding at
the plea hearing in that case failed to warn the defendant,
as Rule 11(c)(3)(B) directs, that he would not be permitted
to withdraw his guilty plea even if the court did not ac-
cept the plea-bargained sentencing recommendation. 542
U. S., at 79. As in Vonn, the error was first raised on
appeal. 542 U. S., at 79. This Court again held that Rule
52(b) was controlling. Id., at 82. Stressing “the particular
importance of the finality of guilty pleas,” ibid., the Court
prescribed the standard a defendant complaining of a Rule
11 violation must meet to show “plain error”: “[A] defend-
ant who seeks reversal of his conviction after a guilty plea,
on the ground that the district court committed plain error
under Rule 11, must show a reasonable probability that,
but for the error, he would not have entered the plea.” Id.,
at 83.
——————
  4 The requirement that the judge inform the defendant that he has

“the right to be represented by counsel” is currently found in Rule
11(b)(1)(D).
10               UNITED STATES v. DAVILA

                     Opinion of the Court 


                              III

   In Davila’s case, the Government acknowledged in this
Court, as it did before the Eleventh Circuit, that the Mag-
istrate Judge violated Rule 11(c)(1) by improperly partici-
pating in plea discussions. As the excerpts from the in
camera hearing, set out supra, at 2–4, show, there is no
room for doubt on that score. The Magistrate Judge’s
repeated exhortations to Davila to “tell it all” in order to
obtain a more favorable sentence, see App. 157–160, were
indeed beyond the pale.
   Did that misconduct in itself demand vacatur of Davila’s
plea, as the Eleventh Circuit held, or, as the Government
urges, must a reviewing court consider all that transpired
in the trial court in order to assess the impact of the error
on the defendant’s decision to plead guilty? We hold that
the latter inquiry is the one the Rules and our precedent
require.
   Davila contends that automatic vacatur, while inappro-
priate for most Rule 11 violations, should attend conduct
banned by Rule 11(c)(1). He distinguishes plea-colloquy
omissions, i.e., errors of the kind involved in Vonn and
Dominguez Benitez, from pre-plea exhortations to admit
guilt. Plea-colloquy requirements come into play after a
defendant has agreed to plead guilty. The advice and
questions now specified in Rules 11(b) and 11(c)(3)(B),
Davila observes, are designed to ensure that a defendant’s
plea is fully informed and intelligently made. Errors or
omissions in following Rule 11’s plea-colloquy instructions,
Davila recognizes, are properly typed procedural, and are
therefore properly assessed under the harmless-error
instruction of Rule 11(h).
   Rule 11(c)(1)’s prohibition on judicial participation in
plea discussions, in contrast, becomes operative before a
defendant has decided whether to plead guilty or to stand
trial. The Rule serves a more basic purpose, Davila urges,
one “central to the proper functioning of the criminal
                 Cite as: 569 U. S. ____ (2013)           11

                     Opinion of the Court

process.” Brief for Respondent 18. Therefore, “the reme-
dial analysis that applies to violations of . . . procedural
provisions does not and should not apply to th[is] distinct
class of error.” Id., at 16. Violations of Rule 11(c)(1),
Davila elaborates, heighten the risk that a defendant’s
plea will be coerced or pressured, and not genuinely an
exercise of free will. When a judge conveys his belief that
pleading guilty would be to a defendant’s advantage,
Davila adds, the judge becomes, in effect, a second prose-
cutor, depriving the defendant of the impartial arbiter to
which he is entitled. “Rule 11(c)(1)’s bright-line prohibi-
tion on judicial exhortations to plead guilty,” Davila con-
cludes, is “no mere procedural technicality,” id., at 21, for
such exhortations inevitably and incurably infect the
ensuing pretrial process. Id., at 43.
   Nothing in Rule 11’s text, however, indicates that the
ban on judicial involvement in plea discussions, if dishon-
ored, demands automatic vacatur of the plea without
regard to case-specific circumstances. The prohibition
appears in subsection (c), headed “Plea Agreement Proce-
dure.” See Fed. Rule Crim. Proc. 11(c). That subsection
affirms that the prosecution and defense attorney (or the
defendant when proceeding pro se) “may discuss and reach
a plea agreement.” Rule 11(c)(1). Further, Rule 11(c)
describes permissible types of plea agreements, see Rule
11(c)(1)(A)–(C), and addresses the court’s consideration,
acceptance, or rejection of a proffered agreement, see Rule
11(c)(3)–(5).
   In recommending the disallowance of judicial participa-
tion in plea negotiations now contained in subsection
(c)(1), the Advisory Committee stressed that a defendant
might be induced to plead guilty to avoid antagonizing the
judge who would preside at trial. See Advisory Commit-
tee’s 1974 Note 1420. But the Committee nowhere sug-
gested that violation of Rule 11(c)(1) is necessarily an
error graver than, for example, the error in Dominguez
12                  UNITED STATES v. DAVILA

                         Opinion of the Court

Benitez, i.e., the failure to tell a defendant that the plea
would bind him even if the sentence imposed significantly
exceeded in length the term of years stated in the plea
bargain. As earlier noted, see supra, at 7, the Committee
pointed to commentary describing judicial engagement
in plea bargaining as a once “common practice,”5 and it
observed that, in particular cases, questions may arise
“[a]s to what . . . constitute[s] ‘participation.’ ” Advisory
Committee’s 1974 Note 1420.
   In short, neither Rule 11 itself, nor the Advisory Com-
mittee’s commentary on the Rule singles out any instruc-
tion as more basic than others. And Rule 11(h), specifically
designed to stop automatic vacaturs, calls for across-the-
board application of the harmless-error prescription
(or, absent prompt objection, the plain-error rule). See
supra, at 7–8.
   Rule 11(c)(1) was adopted as a prophylactic measure,
see supra, at 7, not one impelled by the Due Process
Clause or any other constitutional requirement. See 664
F. 3d, at 1359 (recognizing that Rule 11(c)(1) is part of a
“prophylactic scheme”). We have characterized as “struc-
tural” “a very limited class of errors” that trigger automatic
reversal because they undermine the fairness of a crim-
inal proceeding as a whole. United States v. Marcus, 560
U. S. 258, ___ (2010) (slip op., at 4–5) (internal quotation
marks omitted). Errors of this kind include denial of
counsel of choice, denial of self-representation, denial of a
public trial, and failure to convey to a jury that guilt must
be proved beyond a reasonable doubt. See, e.g., United
States v. Gonzalez-Lopez, 548 U. S. 140, 150 (2006) (rank-
ing “deprivation of the right to counsel of choice” as

——————
  5 For state provisions permitting at least some judicial participation
in plea bargaining, see, e.g., N. C. Gen. Stat. Ann. §15A–1021(a) (Lexis
2011); Idaho Crim. Rule 11(f) (2012); Vt. Rule Crim. Proc. 11 Reporter’s
Notes (2003 and Supp. 2012).
                  Cite as: 569 U. S. ____ (2013)            13

                      Opinion of the Court

“ ‘structural error’ ”). Rule 11(c)(1) error does not belong in
that highly exceptional category. See Neder v. United
States, 527 U. S. 1, 7 (1999) (structural errors are “funda-
mental constitutional errors that ‘defy analysis by “harm-
less error” standards’ ” (quoting Arizona v. Fulminante,
499 U. S. 279, 309 (1991)).
    Had Davila’s guilty plea followed soon after the Magis-
trate Judge told Davila that pleading guilty might be “the
best advice” a lawyer could give him, see App. 152, this
case may not have warranted our attention. The automatic-
vacatur rule would have remained erroneous, but the
Court of Appeals’ mistake might have been inconsequen-
tial. See Tr. of Oral Arg. 47 (Counsel for the Government
acknowledged that if there is a “serious [Rule 11(c)(1)]
error,” and the defendant pleads guilty “right after that,”
the error would likely qualify as prejudicial). Our essen-
tial point is that particular facts and circumstances mat-
ter. Three months distanced the in camera meeting with
the Magistrate Judge from Davila’s appearance before the
District Judge who examined and accepted his guilty plea
and later sentenced him. Nothing in the record shows
that the District Judge knew of the in camera hearing.
After conducting an exemplary Rule 11 colloquy, the judge
inquired: “Mr. Davila, has anyone forced or pressured you
to plead guilty today?,” to which Davila responded: “No,
sir.” App. 122. At the time of the plea hearing, there was
no blending of judicial and prosecutorial functions.
    Given the opportunity to raise any questions he might
have about matters relating to his plea, Davila simply
affirmed that he wished to plead guilty to the conspiracy
count. When he later explained why he elected to plead
guilty, he said nothing of the Magistrate Judge’s exhorta-
tions. Instead, he called the decision “strategic,” designed
to get the prosecutor to correct misinformation about the
conspiracy count. Id., at 58–59, 61. Rather than automat-
ically vacating Davila’s guilty plea because of the Rule
14               UNITED STATES v. DAVILA

                     Opinion of the Court

11(c)(1) violation, the Court of Appeals should have con-
sidered whether it was reasonably probable that, but for
the Magistrate Judge’s exhortations, Davila would have
exercised his right to go to trial. In answering that ques-
tion, the Magistrate Judge’s comments should be assessed,
not in isolation, but in light of the full record.
                            IV
   The Court of Appeals did not engage in that full-record
assessment here. Rather, the court cut off consideration of
the particular facts of Davila’s case upon concluding that
the Magistrate Judge’s comments violated Rule 11(c)(1).
That pretermission kept the court from reaching case-
specific arguments raised by the parties, including the
Government’s assertion that Davila was not prejudiced by
the Magistrate Judge’s comments, and Davila’s contention
that the extraordinary circumstances his case presents
should allow his claim to be judged under the harmless-
error standard of Rule 52(a) rather than the plain-error
standard of Rule 52(b), the rule that ordinarily attends a
defendant’s failure to object to a Rule 11 violation. See
supra, at 8; 664 F. 3d, at 1358 (citing United States v.
Moriarty, 429 F. 3d 1012, 1019 (CA11 2005) (per curiam)).
Having explained why automatic vacatur of a guilty plea
is incompatible with Rule 11(h), see supra, at 11–13 and
this page, we leave all remaining issues to be addressed by
the Court of Appeals on remand.
                     *     *    *
  The judgment of the Court of Appeals is vacated, and
the case is remanded for further proceedings consistent
with this opinion.
                                        It is so ordered.
                  Cite as: 569 U. S. ____ (2013)             1

                      SCALIA, J., concurring
                      Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 12–167
                          _________________


UNITED STATES, PETITIONER v. ANTHONY DAVILA
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [June 13, 2013]

  JUSTICE SCALIA, with whom JUSTICE THOMAS joins, con-
curring in part and concurring in the judgment.
  I agree with the Court that a defendant must be prej-
udiced by a Rule 11(c)(1) error to obtain relief. That is
because the text of Federal Rule of Criminal Procedure
11(h) says exactly that, in words whose meaning is crystal
clear: “Harmless error. A variance from the requirements
of this rule is harmless error if it does not affect sub-
stantial rights.” (Emphasis added.) As the Court recog-
nizes, this rule “calls for across-the-board application of the
harmless-error prescription (or, absent prompt objection,
the plain-error rule).” Ante, at 12. That is the beginning
and the end of this case. We should not rely on the notes
of the Advisory Committee to unearth Rule 11’s alleged
design, for “[t]he Committee’s view is not authoritative”
and the text of the Rule conclusively resolves the question
before us. See Black v. United States, 561 U. S. ___, ___
(2010) (SCALIA, J., concurring in part and concurring in
judgment) (slip op., at 1).